DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO 20160172406 in view of Tsai et al. 20100187697.

    PNG
    media_image1.png
    462
    766
    media_image1.png
    Greyscale


Regarding claims 1 and 16, fig. 1 of KAWANO an electronic device apparatus comprising an imaging devices includes/comprising: 
a plurality of pixels (each 15a is considered as a pixel in pixel portion 15) configured to perform photoelectric conversion of light; 
a first substrate 16 having a pixel region 15, wherein 
the pixel region 15 includes the plurality of pixels 15a in a two-dimensional arrangement (see bottom of par [0020]);
a second substrate 14; 
a through silicon via (par [0029] – through hole) in the second substrate; 
 wherein a back surface of the second substrate is opposite to a light incident side of the second substrate; and 

the back surface of the first substrate 16 is opposite to a light incident side of the first substrate 16.
KAWANO does not discloses of a dug portion in the back surface of the second substrate, wherein a side surface of the dug portion has a forward tapered shape, and does not discloses that the redistribution layer in the dug portion.

    PNG
    media_image2.png
    479
    611
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    563
    media_image3.png
    Greyscale

However, figs. 5A-5E of Tsai discloses a method of forming imaging devices comprising: 
 a first substrate (505/508);
a second substrate 500; 
a through silicon via 613 (par [0045] – silicon) in the second substrate; 
a dug portion (513a /513 portion above 613) in the back surface of the second substrate, wherein a side surface of the dug portion has a forward tapered shape, and a redistribution layer 516 in the dug portion.

In view of such teaching, it would have been obvious to form a device of KAWANO further comprising a dug portion in the back surface of the second substrate, wherein a side surface of the dug portion has a forward tapered shape, and wherein the redistribution layer in the dug portion such as taught by Tsai in order to reduce aspect ratios of the trench and the contact hole to an appropriate degree while the structural strength of the chip still remains sufficient thus allowing filling of the material layers with better coverage and easier as the aspect ratio (d/w) of the hole is reduced. 


    PNG
    media_image4.png
    545
    901
    media_image4.png
    Greyscale




Regarding claim 4, fig. 1 of KAWANO discloses further comprising:
a solder ball 24 (par [0030]) is on the redistribution layer, and
the resulting structure would have been one comprising: a solder mask (26 and 20 combination) (par [0035]) that is embedded and planarized in the dug portion (see fig. 5F of Tsai and bottom of par [0039] of Tsai). 

Regarding claim 5, fig. 1 of KAWANO discloses wherein the solder ball 24 protrudes with respect to a surface of the solder mask. 

Regarding claim 6, fig. 1 of KAWANO discloses wherein the solder ball 24 is planarized so as to be flush with a surface of the solder mask (see where portion of 24 coplanar with 26 at the sides and applicant did not specify which surfaces are to be flushed). 

    PNG
    media_image5.png
    606
    1000
    media_image5.png
    Greyscale

Regarding claim 7, fig. 1 of KAWANO (as labeled by examiner above) discloses wherein a surface of the solder ball, a surface of the solder mask, and a surface of the first region of the second substrate planarized (note that applicant’s claim 7 does not require planarized to be co-planar at some desire surface as an example).

Regarding claim 8, fig. 2 of KAWANO discloses further comprises a land grid array (LGA) (for example fig. 2 shows a land and grid of 24 in an array) on the redistribution layer. 



    PNG
    media_image4.png
    545
    901
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    424
    672
    media_image6.png
    Greyscale

Regarding claim 10, figs. 3-4 of KAWANO discloses wherein the second substrate has a second region (as labeled by examiner above), and a film thickness (of 34) of the second region is larger than a film thickness of the first region (thickness of 34 in between 21 of second region is larger than thickness of 34 over 21 in first region). 

Regarding claim 11, figs. 1 and 4 of KAWANO discloses wherein the first substrate is an image sensor, and the second region of the second substrate is at a position that corresponds to a central portion of the image sensor. 
Regarding claim 12, fig. 1 of KAWANO discloses further comprising: a transparent member 15B through which the light is incident; and an adhesive 12 which bonds the transparent member 15 with 

Regarding claim 13, par [0017] and fig. 1 of KAWANO discloses wherein the imaging device a wafer level chip size package (WCSP). 

Regarding claim 14, par [0020] of KAWANO discloses wherein the second substrate includes silicon (Si). 

Regarding claim 15, fig. 4 of KAWANO discloses wherein the first region of the frame shape includes a scribe region (edge region is scribe region and L1 in fig. 1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829